Citation Nr: 0832121	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional compensation for a child, M.J.L., 
based on school attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from March 1988 to June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

The veteran's daughter, M.J.L., is in active service as a 
midshipman candidate in a service academy and is wholly 
supported at the expense of the Federal Government.


CONCLUSION OF LAW

M.J.L. does not meet the criteria as a dependent for the 
purposes of payment of additional compensation.  38 U.S.C.A. 
§§ 101(4), (21), 1115, 1134, 1135 (West 2002); 38 C.F.R. § 
3.667(f)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
The instant case turns on statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227 (2000).  Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no further action is required 
pursuant to the VCAA.

Legal Criteria and Analysis

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002).  
Specific rates are provided for the veteran's spouse and 
children.  A child is defined as an unmarried person who is 
(i) under the age of 18 years; (ii) before the age of 18 
years became permanently incapable of self support; or (iii) 
after attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002).

There is no dispute that the veteran's daughter, M.J.L., has 
attained 18 years of age and she is not permanently incapable 
of self support.  The veteran asserts that she should still 
be counted as his child for compensation purposes because she 
is pursuing a course of instruction at an approved 
educational institution.

The regulations specify that pension, compensation, or 
dependency and indemnity compensation may not be authorized 
based on an educational program in a school where the child 
is wholly supported at the expense of the Federal Government, 
such as a service academy.  38 C.F.R. § 3.667(f)(2) (2007).

The Board notes that the record shows that the veteran's 
daughter, M.L.J., attained the age of 18 while still 
attending High School.  The Claim file reflects that the 
veteran was awarded and received additional compensation for 
M.L.J. from the time she turned 18 through her graduation 
from High School.  After graduating from High School, M.L.J. 
entered the Naval Academy Preparatory School (hereinafter 
NAPS).  The RO's decision of July 2004 denied additional 
compensation on the basis that the veteran's daughter was 
attending a school where the child is wholly supported at the 
expense of the Federal Government.  Therefore, the issue to 
be addressed is whether the veteran is entitled for 
additional compensation for M.L.J. as of the time she started 
attending the NAPS.

In that regard, the veteran does not dispute that the NAPS is 
a federally supported school.  Instead he argues that there 
are additional expenses for which the students are 
responsible and therefore, the school is not wholly supported 
by the Federal Government.

The Board notes that the NAPS is part of the United States 
Naval Academy.  Students attending the NAPS have the rank of 
midshipman candidate or cadet candidate and are entitled to 
receive pay in the same manner as a midshipman of the U.S. 
Naval Academy.  See 37 U.S.C. § 203(a)(1).  The Board 
acknowledges that there may be additional initial expenses 
associated with the veteran's daughter's attendance at the 
NAPS.  However, as noted above, the veteran's daughter is 
receiving pay while attending the school.  This pay is 
expected to be used for uniforms, equipment, textbooks, and 
other expenses incidental to training.  Therefore, any 
expenses should have been recouped from her pay.

The regulations must be interpreted in accordance with the 
law.  While Section 3.667(f)(2) is not limited to service 
academies, it clearly and specifically excludes them.  The 
NAPS is part of the U.S. Naval Academy, a service school, and 
therefore it is an exception to the school attendance 
extension of dependency under 38 U.S.C.A. § 101(4)(A).  Thus, 
as a matter of law, the veteran is not entitled to additional 
compensation based on his daughter's attendance at NAPS.




ORDER

Entitlement to additional compensation for a child, M.L.J., 
based on school attendance, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


